     Case 2:19-cv-00176-JAD-GWF Document 4 Filed 02/25/19 Page 1 of 3




 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: 702-862-8300
      Fax: 702-862-8400
 5    Email: jthompson@clarkhill.com
 6    Attorney for Defendant
      Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     VALERIYA SLYZKO,                                  )
10                                                     )   Case No. 2:19-cv-00176-JAD-GWF
                                                       )
11                                Plaintiff,           )
                                                       )
12   vs.                                               )   STIPULATION OF EXTENSION OF
                                                       )   TIME FOR DEFENDANT EQUIFAX
13   DITECH FINANCIAL SERVICES, LLC;                   )   INFORMATION SERVICES LLC TO
                                                       )   FILE ANSWER
     EQUIFAX INFORMATION SERVICES LLC;                 )
14
     EXPERIAN INFORMATION SOLUTIONS,                   )
15   INC.; AND TRANS UNION, LLC,                       )
                                                       )   FIRST REQUEST
                                                       )
16                                Defendants.          )
17
18           Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
19    time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
20    no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
21    AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

22    answer, move or otherwise respond to the Complaint in this action is extended from February 25,

23    2019 through and including March 11, 2019. Equifax agrees to participate in a 26(f) conference

24    if one is scheduled during the pendency of this extension. This stipulation is filed in good faith

25    and not intended to cause delay.

26    ...

27
28
     Case 2:19-cv-00176-JAD-GWF Document 4 Filed 02/25/19 Page 2 of 3




 1                Respectfully submitted this 25th day of February, 2019.

 2                                             CLARK HILL PLLC
 3                                             By: /s/ Jeremy J. Thompson
                                               Jeremy J. Thompson
 4                                             Nevada Bar No. 12503
 5                                             3800 Howard Hughes Parkway, Suite 500
                                               Las Vegas, NV 89169
 6                                             Tel: 702-862-8300
                                               Fax: 702-862-8400
 7                                             Email: jthompson@clarkhill.com
 8                                             Attorneys for Defendant Equifax Information
 9                                             Services LLC

10                                             No opposition

11                                             /s/ Miles N. Clark, Esq.
                                               Miles N. Clark
12                                             Nevada Bar No. 13848
13                                             KNEPPER & CLARK LLC
                                               10040 W. Cheyenne Ave., Suite 170-109
14                                             Las Vegas, NV 89129
                                               Email: miles.clark@knepperclark.com
15
                                               Attorneys for Plaintiff
16

17   IT IS SO ORDERED:

18
     __________________________
19   United States Magistrate Judge
20           2/26/2019
     DATED: __________________
21
22

23

24
25

26

27
28

                                                 -2-
